DETAILED ACTION
Claim(s) 1-15 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, and 11, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runyon (USPGPub No. 2006/0205343)

In regards to claim 1, Runyon (USPGPub No. 2006/0205343) discloses a wireless communication system, comprising: 
a customer premise equipment (CPE) ([Fig. 1, Ref 18], [Fig. 2, Ref 18], [Fig. 3, Ref 18] illustrate a CPE device, “mobile unit 18”.); and a

 repeater ([Fig. 1 – Fig. 18] illustrate various views and details of a wireless repeater, these figures are briefly described in [Par. 15 – Par. 33]), including: 
a down-link circuit, including: a first receiving antenna array disposed on a first substrate and configured to receive signals from a base station ([Fig. 1, Ref 32], [Fig. 5, Ref 32], [Fig. 11], [Fig. 12], [Fig. 13], [Fig. 14] illustrate a downlink circuit. [Fig. 1] further illustrates where the downlink circuit includes, a first receiving antenna array, “donor antenna 20” that receives signals from base station. The donor antenna and server antenna being regarded as antenna arrays because, “[0081] FIGS. 11-14 show specific embodiments of server and donor microstrip antenna feed circuits using dual-polarization antenna arrays…”.  [Fig. 8] illustrates where the receiving antenna array, 77a, 77b, 77c, 77d is disposed on a first substrate 75a, 75b, 75c, 75d); 

and 
a first transmitting antenna array disposed on a second substrate and coupled to the first receiving antenna array, wherein the first transmitting antenna array is configured to transmit signals to the CPE ([Fig. 11 – Fig. 14] illustrate antenna arrays, “[Par. 81] FIGS. 11-14 show specific embodiments of server and donor microstrip antenna feed circuits using dual-polarization antenna arrays…”.
[Fig. 1] illustrates “downlink out” that transmits to a CPE, mobile unit 18, via a first transmitting antenna array, server antenna, “[0075]…FIG. 7 shows that the server antenna is an array comprised of…”, “[0081] FIGS. 11-14 show specific embodiments of server and donor microstrip antenna feed circuits using dual-polarization antenna arrays…”. In [Fig. 8] the first transmitting antenna array, 61a, 61b is illustrated disposed on a second substrate 63a, 63b.); 
and 
an up-link circuit ([Fig. 1, Ref 34] shows an uplink circuit 34. The uplink circuit is also illustrated in [Fig. 5], and illustrated in various other representations in [Fig. 11 – Fig. 14] ), including: a second receiving antenna array disposed on a third substrate, wherein the second receiving antenna array is configured to receive signals from the CPE ([Fig. 1] further illustrates a second receiving antenna array, server antenna, configured to receive signals via “uplink in”, from the mobile unit. The server antenna array, 61a, 61b is disposed on a third substrate, [Fig. 8, Ref 64] as illustrated in [Fig. 8]); and 
a second transmitting antenna array disposed on a fourth substrate and coupled to the second receiving antenna array, wherein the second transmitting antenna array is configured to transmit signals to the base station ([Fig. 1] further illustrates a second transmitting antenna array, donor antenna, coupled to server antenna, and further configured to transmit signals via “uplink out”, to the base station. The donor antenna array, 77a, 77b, 77c, 77d, is disposed on a fourth substrate, [Fig. 8, Ref 73] as illustrated in [Fig. 8]), 
wherein the down-link circuit is separated from the up-link circuit with a first predetermined distance (The downlink circuit is separated from the uplink circuit with a predetermined distance by isolation zones 98 illustrated in [Fig. 8] and [Fig. 17] and further described in [Par. 108]. “[0108] FIG. 17 is a perspective view the donor-facing side of the server mounting plate 70 showing the isolation zones 98, which were described previously with reference to FIG. 8. Unlike FIG. 8, FIG. 17 shows the entire donor-facing side of the server .”), and 
wherein a first vector is provided along a first reference line formed by a first reference point on the first substrate and a second reference point on the fourth substrate, and a first angle is provided between the first vector and a normal vector of the first reference plane ([Fig. 8] illustrates wherein a first vector is provided along a first reference line formed by a first reference point on the first substrate,  75a, 75b, 75c, 75d, and a second reference point on the fourth substrate, [Fig. 8, Ref 73] , and a first angle is provided between the first vector and a normal vector of the first reference plane ). 	In regards to claim 2, Runyon discloses the wireless communication system according to claim 1, wherein the first substrate is disposed along a first reference plane, the fourth substrate is disposed along a second reference plane, and the first reference plane is substantially parallel with the second reference plane ([Fig. 8] illustrates wherein the first substrate,  75a, 75b, 75c, 75d, is disposed along a first reference plane, the fourth substrate, [Fig. 8, Ref 73] , is disposed along a second reference plane, and the first reference plane is .In regards to claim 4, Runyon discloses the wireless communication system according to claim 1, wherein the first receiving antenna array and the first transmitting antenna array are orthogonally polarized with each other (“[0109] FIG. 18 shows a detailed circuit block diagram of a preferred embodiment of the wireless repeater. This figure is a more detailed version of the higher-level block diagram shown in FIG. 1. The circuit 1200 shown in FIG. 18 includes a dual-polarization server antenna 12, which includes a downlink portion 14 having horizontal polarization, and an uplink portion 16 having vertical polarization. The circuit 1200 also includes a dual-polarization donor antenna 20, which includes a downlink portion 22 having vertical polarization, and an uplink portion 34 having horizontal polarization.”).In regards to claim 5, Runyon discloses the wireless communication system according to claim 1, wherein the second receiving antenna array and the second transmitting antenna array are orthogonally polarized with each other (“[0109] FIG. 18 shows a detailed circuit block diagram of a preferred embodiment of the wireless repeater. This figure is a more detailed version of the higher-level block diagram shown in FIG. 1. The circuit 1200 shown in FIG. 18 includes a dual-polarization server antenna 12, which includes a downlink portion 14 having horizontal polarization, and an uplink portion 16 having vertical polarization. The circuit 1200 also includes a dual-polarization donor antenna 20, which includes a downlink portion 22 having vertical polarization, and an uplink portion 34 having horizontal polarization.”).In regards to claim 6, Runyon discloses the wireless communication system according to claim 1, wherein the first receiving antenna array and the second transmitting antenna array are orthogonally polarized with each other(“[0109] FIG. 18 shows a detailed circuit block diagram of a preferred embodiment of the wireless repeater. This figure is a more detailed version of the higher-level block diagram shown in FIG. 1. The circuit 1200 shown in FIG. 18 includes a dual-polarization server antenna 12, which includes a downlink portion 14 having horizontal polarization, and an uplink portion 16 having vertical polarization. The circuit 1200 also includes a dual-polarization donor antenna 20, which includes a downlink portion 22 having vertical polarization, and an uplink portion 34 having horizontal polarization.”).In regards to claim 7, Runyon discloses the wireless communication system according to claim 1, wherein the second receiving antenna array and the first transmitting antenna array are orthogonally polarized with each other(“[0109] FIG. 18 shows a detailed circuit block diagram of a preferred embodiment of the wireless repeater. This figure is a more detailed version of the higher-level block diagram shown in FIG. 1. The circuit 1200 shown in FIG. 18 includes a dual-polarization server antenna 12, which includes a downlink portion 14 having horizontal polarization, and an uplink portion 16 having vertical polarization. The circuit 1200 also includes a dual-polarization donor antenna 20, which includes a downlink portion 22 having vertical polarization, and an uplink portion 34 having horizontal polarization.”)In regards to claim 11, Runyon discloses the wireless communication system according to claim 1, 
wherein the down-link circuit further includes: 
a first low noise amplifier (LNA), coupled to the first receiving antenna ([Fig. 18] illustrates a first LNA, LNA 1201, coupled to the first receiving antenna array), a first buffer circuit coupled to the first LNA ([Fig. 18, Ref 1237] illustrates a first buffer circuit connected to the LNA 1201); and 
a first power amplifier (PA) coupled between the first buffer circuit and the first transmitting antenna array ([Fig. 18, Ref 1224] illustrates a first power amplifier, PA 1224, coupled between the first buffer circuit and the second transmitting antenna); and wherein the up-link circuit further includes: 
a second LNA coupled to the second receiving antenna array ([Fig. 18, Ref 1268] illustrates a second LNA, LNA 1268, coupled to the second receiving antenna array.); 
a second buffer circuit coupled to the second LNA ([Fig. 18, Ref 1239] illustrates a second buffer circuit, buffer 1239¸coupled to the second LNA); 
a second PA coupled between the second buffer circuit and the second transmitting antenna array ([Fig. 18, Ref 1244] illustrates a second PA, PA 1244 coupled between the second buffer circuit and the second transmitting antenna.).

Allowable Subject Matter
Claim(s) 3, 8-10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476